Citation Nr: 9929789	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  95-17 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
shrapnel wound of the veteran's left thigh, currently rated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's son


ATTORNEY FOR THE BOARD

R. A. Caffrey, Counsel

INTRODUCTION

The veteran had active service from December 1942 to December 
1945.  An appeal has been taken from a December 1994 rating 
action by the Department of Veterans Affairs (VA) Regional 
Office, Chicago, Illinois, which confirmed and continued a 
10 percent evaluation for residuals of a shrapnel wound of 
the veteran's left thigh.  In August 1996 the veteran and his 
son testified at a hearing before a member of the Board of 
Veterans' Appeals (Board) sitting at the regional office.  
The case was before the Board in February 1998 when it was 
remanded for further action.  The case is again before the 
Board for further appellate consideration.

In the February 1998 remand, the Board noted it appeared that 
the veteran was seeking to establish service connection for 
arthritis of the left knee or hip as secondary to his 
service-connected shrapnel wound residuals and the Board 
asked the regional office to clarify and consider that 
matter.  In a March 1999 rating action, the regional office 
noted that in the December 1998 VA examination, the examiner 
expressed an opinion that the veteran's arthritis appeared to 
be part of the normal aging process and was not related to 
the shrapnel wound of the left thigh.  The veteran was 
notified of the examiner's opinion in a March 1999 
supplemental statement of the case and did not further pursue 
the claim.  Accordingly, the matter of service connection for 
arthritis of the left knee or hip is not considered to be in 
an appellate status and will not be considered in this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  The veteran's shrapnel wound residuals include a well-
healed scar which is currently difficult to find and not 
sensitive to light touch.  He has no gross muscle atrophy and 
no neurological deficits.

3.  The veteran has some limitation of motion of the left hip 
with pain on motion and some limitation of motion of the left 
knee, but these findings have been related to an arthritic 
condition which has not been established as residual to his 
shrapnel wound.

4.  The residuals of the shrapnel wound of the veteran's left 
thigh are productive of no more than moderate muscle 
impairment.


CONCLUSION OF LAW

An evaluation in excess of 10 percent for the shrapnel wound 
residuals of the veteran's left thigh is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Codes 5315, 7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed.  In this regard, the 
regional office did not obtain VA outpatient treatment 
records from 1995 to the present as requested in the February 
1998 remand.  However, private medical records during that 
time period were obtained and included with the claims file.  
The Board believes that an equitable disposition of the 
veteran's appeal may be made based on the evidence currently 
of record and that further development is not warranted.

I.  Background

The veteran's service medical records reflect that he 
sustained a shrapnel wound of the left thigh on October 9, 
1943.  Several days later a portion of the shrapnel was 
removed from the medial surface of the middle third of the 
left thigh.  He was returned to duty on October 23, 1943.

When the veteran was examined by the VA in June 1950 there 
was a scar over the medial surface of the left thigh that was 
well healed and nontender.

In a June 1950 rating action service connection was 
established for residuals of a shrapnel wound of the 
veteran's left thigh, Muscle Group XV, and a 10 percent 
evaluation was assigned under the provisions of Diagnostic 
Code 5315.

The veteran was examined by the VA in June 1960, August 1986 
and May 1990.  The findings included a well-healed scar with 
good mobility of the hips and knees.  The examiner in May 
1990 noted that the veteran had probable arthritis of 
multiple joints which was unrelated to his shrapnel wound.  
An X-ray study during the May 1990 examination reflected mild 
degenerative spurring at the hip joint.  Outpatient treatment 
notes for 1993 and 1994 show he was treated for gout, 
hypertension and  diabetes mellitus.  In September 1993 he 
was hospitalized following a seizure and fall which resulted 
in a fracture of the humerus.  The discharge diagnoses were 
left humerus fracture, alcohol related seizure withdrawal and 
alcohol related dementia 

In August 1994 the veteran submitted a claim for an increased 
rating for the shrapnel wound residuals of his left thigh.

When the veteran was examined by the VA in October 1994, he 
reported that he had had a stroke a year or two prior which 
had affected his left side.  There was a one inch by one half 
inch scar on the left thigh that was just in the subcutaneous 
tissue.  It was well healed and nonadherent.  The area of the 
scar was "kind of" tender to touch.  It was indicated that 
there was no obvious muscle atrophy of the left thigh.  There 
was slightly less muscle tone.  The veteran had some left 
motor weakness compared with the right, but the examiner 
could not determine if it was due to the stroke or a residual 
of the gunshot wound, in the absence of old records.

In his substantive appeal dated in April 1995 the veteran 
related that over the previous few years the muscles in his 
left leg had become progressively weaker and on occasion his 
left leg had completely buckled, causing him to fall.  He 
indicated that on a daily basis his leg became too weak for 
him to remain standing after about 60 minutes.  He related 
that he experienced a throbbing pain in the area of the 
wound.

The veteran further related that he had been treated by a 
Dr. Fulton in March 1995 after his left leg buckled and 
caused him to fall while mowing his lawn.  Dr. Fulton had 
reportedly stated arthritis had developed near the area of 
the wound, aggravating the weakness of his leg.  The veteran 
maintained that the weakness had progressed to the point 
where he often could not spend more than 3 hours during the 
day on his feet.  He maintained that he suffered from a 
moderately severe muscle injury which warranted a 20 percent 
disability rating.

During the course of the August 1996 hearing on appeal, the 
veteran related that he was taking Ibuprofen, 600 milligrams, 
3 times a day for his leg pain.  He related that he elevated 
his leg while watching television and that helped alleviate 
the pain.  He reported that he was being seen at the VA 
medical center primarily for diabetes, but he also had 
complaints regarding his leg.  He indicated that he used a 
cane on occasion.

The regional office later received records from the 
St. Joseph's Hospital, Highland, Illinois, reflecting that 
the veteran was treated on a number of occasions for various 
conditions from 1995 to 1998.  An X-ray study of his left hip 
in February 1995 showed mild degenerative changes.  In 
February 1998 he was treated for a hypoglycemic reaction.  
His attending physician at the hospital was Roger L. Fulton, 
M.D.

The veteran was examined by the VA in December 1998.  The 
claims file was available and was reviewed.  It was noted 
that the veteran had in the past reported that he had had 
some weakness in the left thigh that he attributed to the 
shrapnel wound and also reported some left hip and knee pain 
on occasion.  On physical examination, the left hip had about 
15 degrees of external rotation and 15 degrees of internal 
rotation.  The veteran was able to flex his hip to 90 degrees 
without pain although flexion and internal and external 
rotation elicited some pain, especially with external 
rotation.  There did not appear to be any evidence of leg 
length discrepancy and the veteran was able to straight leg 
raise free of pain. Examination of the left knee showed a 
range of motion of 0 degrees to 126 degrees.  There was no 
evidence of any effusion.  There was some patellofemoral 
crepitus noted with flexion and extension which the examiner 
indicated would be expected in a man of the veteran's age; 
however, he stated that no gross pain was noted on 
examination of the knee.  X-ray studies showed some evidence 
of sclerotic changes in the left acetabular fossa but no 
unusual amount of roughening of the femoral head was noted.  
There was mild sclerosis noted in the left knee joint, 
especially medially.  There appeared to be a normal joint 
space in view of the veteran's age.

The impressions were status post shrapnel injury to the left 
thigh and evidence of degenerative changes consistent with 
the veteran's advanced age in both the left hip and the left 
knee.  The examiner stated that there was no gross muscle 
atrophy noted.  When comparing the left thigh to the right 
thigh he really could not see any demonstrable difference.  
He had some difficulty even finding the veteran's scar.  
There was no sensitivity to light touch about the scar area 
and there did not appear to be any kind of neurological 
deficit related to the old injury.  The degenerative changes 
appeared to be part of the normal aging process and were not 
related in any way to the soft tissue injury to the left 
proximal thigh.  He concluded that the veteran's arthritis 
was not related to his thigh injury but in fact was secondary 
to the normal aging process.

II.  Analysis

A 10 percent evaluation is warranted for moderate injury to 
Muscle Group XV (mesial thigh group).  A 20 percent 
evaluation requires moderately severe injury.  38 C.F.R. 
Part 4, Code 5315.

Moderate disability of muscles contemplates a through-and-
through or deep penetrating wound of relatively short track 
by a single bullet or a small shell or shrapnel fragment.  
There is an absence of explosive effect of high velocity 
missile and of residuals of debridement and of prolonged 
infection.  There is a service department record or other 
sufficient evidence of hospitalization in service for 
treatment of the wound.  There are records in the file of 
consistent complaints from the first examination for one or 
more of the cardinal symptoms of muscle wound, especially 
fatigue and fatigue-pain after moderate use, affecting the 
particular functions controlled by the injured muscles.  
There are entrance and (if present) exit scars linear or 
relatively small and so situated as to indicate a relatively 
short track of the missile through muscle tissue; signs of 
moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus and of definite weakness or 
fatigue in comparative tests.  38 C.F.R. § 4.56, effective 
prior to July 1997.

Moderately severe disability of muscles is contemplated when 
there is a through-and-through or deep penetrating wound by a 
high velocity missile of small size or a large missile of low 
velocity with debridement or with prolonged infection or with 
sloughing of soft parts and intermuscular cicatrization.  
There is a service department record or other sufficient 
evidence showing hospitalization for a prolonged period in 
service for treatment of a wound of a severe grade.  There 
are records in the file of consistent complaints of cardinal 
symptoms of muscle wounds.  Evidence of unemployability 
because of inability to keep up with work requirements is to 
be considered, if present.  The objective findings include 
entrance and (if present) exit scars relatively large and so 
situated as to indicate track of the missile through 
important muscle groups.  There are indications on palpation 
of moderate loss of deep fascia, or moderate loss of muscle 
substance or moderate loss of normal firm resistance of 
muscles compared with the sound side.  Tests of strength and 
endurance of muscle groups involved compared with the sound 
side give positive evidence of marked or moderately severe 
loss.  38 C.F.R. § 4.56, effective prior to July 1997.

Moderate disability of muscles is contemplated when there is 
a through-and-through or deep penetrating wound of a short 
track from a single bullet, small shell or shrapnel fragment 
without explosive effect of a high velocity missile, 
residuals of debridement or prolonged infection.  There is a 
service department record or other evidence of inservice 
treatment for the wound.  There are records of consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, especially lowered threshold of fatigue after 
average use, effecting the particular functions controlled by 
the injured muscles.  The objective findings include entrance 
and (if present) exit scars, small or linear, indicating 
short track of the missile through muscle tissue.  There is 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. § 4.56, 
effective in July 1997.

Moderately severe disability of muscles is contemplated when 
there is a through-and-through or deep penetrating wound by a 
small high velocity missile or a large low velocity missile 
with debridement, prolonged infection or sloughing of soft 
parts and intermuscular scarring.  There are service 
department records or other evidence showing hospitalization 
for a prolonged period for treatment of the wound.  There are 
records of consistent complaints of cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of 
this section and, if present, evidence of inability to keep 
up with work requirements.  The objective findings include 
entrance and (if present) exit scars indicating track of the 
missile through one or more muscle groups.  There are 
indications on palpation of loss of deep fascia, muscle 
substance or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with the sound side demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56, effective in July 1997.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are a loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).

A superficial scar which is poorly nourished with repeated 
ulceration may be rated as 10 percent disabling under 
38 C.F.R. Part 4, Diagnostic Code 7803.  A superficial scar 
which is tender and painful on objective demonstration may be 
rated as 10 percent disabling under 38 C.F.R. Part 4, 
Diagnostic Code 7804.  Other scars are rated on the basis of 
limitation of function of the part affected.  38 C.F.R. Part 
4, Diagnostic Code 7805.

In this case, the veteran's service medical records reflect 
that he sustained a shrapnel wound of the left thigh in 
October 1943.  Several days later a portion of the shrapnel 
was removed; however, there was no debridement or any 
prolonged infection.  The veteran was returned to duty about 
two weeks after the injury.

When the veteran was examined by the VA in June 1950 it was 
noted that the scar over the medial surface of the left thigh 
was well healed and nontender.  Subsequent VA examinations 
from June 1960 to May 1990 reflect findings including a well-
healed scar and good mobility of the hips and knees.  An 
X-ray study on the May 1990 VA examination showed mild 
degenerative spurring at the hip joint.

When the veteran was examined by the VA in October 1994 it 
was indicated that the scar on the left thigh was well 
healed, nonadherent and just involved the subcutaneous 
tissue.  The veteran claimed that the area of the scar was 
tender to touch.  There was no obvious muscle atrophy of the 
left thigh although some motor weakness was present compared 
with the right.

During the most recent VA examination, conducted in December 
1998, the scar on the left thigh was difficult to find, and 
not sensitive to light touch.  The examiner stated that there 
was no demonstrable difference between the right and left, no 
gross amount of muscle atrophy and no neurological deficits.  
The findings on the VA examinations do not establish that the 
shrapnel wound of the veteran's left thigh has resulted in 
more than moderate muscle damage.  Accordingly, an evaluation 
in excess of 10 percent under the provisions of Diagnostic 
Code 5315 would not be warranted.  Although the examinations 
disclosed some limitation of motion of the veteran's left hip 
and left knee, X-ray studies have disclosed degenerative 
arthritis involving multiple joints and on the most recent 
examination, when the question was presented, the examiner 
related these limitation of motion findings to the arthritis.  
As noted previously, when the veteran was examined by the VA 
in December 1998 the examiner expressed an opinion that the 
arthritis was not related to the thigh injury but was a 
result of the normal aging process.  Service connection is 
not in effect for the degenerative arthritis and that 
question is not on appeal.  Thus, an increased rating for the 
shrapnel wound residuals based on arthritic involvement of 
the left knee and hip would not be in order.

The Board notes that in the case of Esteban v. Brown, 6 
Vet.App. 259 (1994), the U.S. Court of Appeals for Veterans 
Claims (Court) held that a 10 percent rating could be 
assigned for a tender and painful scar under Diagnostic Code 
7804 in addition the rating assigned for muscle injury.  
However, in this case the scar on the veteran's left thigh 
has not been shown to be tender and painful on objective 
examinations.  Thus, an addition 10 percent evaluation based 
on the scar on the left thigh would not be in order.

It has been contended that an increased rating should be 
assigned for the shrapnel wound of the veteran's left thigh 
based on the case of DeLuca v. Brown, 8 Vet. App. 202 (1995).  
In that case, the Court held that consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45 when 
evaluating orthopedic disabilities.  In this regard, it 
appears that those provisions apply to musculoskeletal 
disabilities involving limitation of motion of a joint.  
Johnson v. Brown, 9 Vet.App. 7 (1996); Johnston v. Brown, 10 
Vet.App. 80 (1997); VAOPGCPREC 9-98 (August 14, 1998).  The 
applicable rating schedule provisions pertaining to moderate 
disability of muscles specifically include consideration of 
fatigue and fatigue-pain affecting the particular functions 
controlled by the injured muscles as well as weakness and 
impairment of coordination.  The VA examinations have 
disclosed some complaints of left hip and knee pain.  
However, these complaints have been related to arthritic 
involvement which has been attributed to the aging process 
and not associated with the wound.  Even if some of the pain 
and limitation of motion could be related to the wound, on 
consideration of all of the findings on the VA examinations 
including the essential lack of any muscle atrophy involving 
the left thigh, the Board is unable to conclude that an 
evaluation in excess of 10 percent is warranted for the 
shrapnel wound residuals.

The Board notes that under 38 C.F.R. § 4.7, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating, otherwise, the lower rating will be assigned.  In 
this case, for the reasons already discussed, the Board does 
not find that the disability picture resulting from the 
veteran's shrapnel wound of the left thigh more nearly 
approximates the criteria required for a higher rating for 
that disability.  Thus, an increased rating would not be 
warranted under the provisions of 38 C.F.R. § 4.7.

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.


ORDER

Entitlement to an increased evaluation for residuals of a 
shrapnel wound of the veteran's left thigh, currently rated 
10 percent disabling is not established.  The appeal is 
denied.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 

